_ AO 245B (Rey. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1

_ UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

Vv (For Offenses Committed On or After November 1, 1987)
rype . .

Floriberto Villanueva-Abarca Case Number: 3 20-mj-205 96

 

 

 

 

 

 

 

 

 

 

 

Serena Premjee a
Defendant's Attorney fm
4 SOSO?PUR
REGISTRATION NO. 95051298- .
MAR 16 2020
THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint: sores US DISTRICT GOURT
O was found guilty to count(s) _ [BY : Yate “DEPUTY

after a plea of not guilty.
Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section : Nature of Offense Count Number(s)
8:1325 _tlLEGAL ENTRY (Misdemeanor) ]
[1 The defendant has been found not guilty on count(s)
L] Count(s) ; dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

| PATIME SERVED Oo — days

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[] Court recommends defendant be deported/removed with relative, _ charged in case

 

 

: TEP, .
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until ali fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any 1 material change in the defendant's economic circumstances.

Monday, March 16, 2020
Date of Imposition of Sentence

er , . | |
roan > on ~ Michael J. Seng

DUSM HONORABLE MICHAEL J. SENG
_ UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy we - 2k, ~— 3:20-mj-20596

 
